DETAILED ACTION
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Murase et al. (Murase, US 2014/0097396 A1).  

Regarding claim 1,  Murase  shows  a resistive random access memory structure, comprising: a bottom electrode ( electrode 118 in Fig. 1); a variable resistance layer (variable resistance layer 110 and [0191]) disposed on the bottom electrode (electrode 118);  5a top electrode ( metal layer 111 see paragraph [0089-0091]) disposed on the variable resistance layer; a protection layer (sidewall protective layer 112 and [0094] surrounding the variable resistance layer, wherein a top surface of the protection layer and a top surface of the top electrode are coplanar ( as shown in Fig. 1 i.e. at least partially); and an upper interconnect structure (electrically conductive layer 115 and [0107]) disposed on the top electrode, wherein 10the upper interconnect structure is electrically connected to the top electrode and directly contacts a sidewall of the protection layer (see FIG. 1).  

Regarding claim 3, Murase shows a resistive random access memory structure, comprising, wherein at least a portion of the upper interconnect structure surrounds the protection layer (see FIG. 1).  
Regarding claim 4, Murase shows a resistive random access memory structure, comprising, wherein the protection layer has a L shape in a cross-section view (element 113 and 112 similar to “l shape”).  
Regarding claim 5, Murase shows a resistive random access memory structure, comprising, wherein the protection layer comprises a connection portion and an extension portion, the connection portion directly contacts sidewalls of the top 5electrode, the variable resistance layer and the bottom electrode, and the extension portion is connected to a lower portion of the connection portion (see FIG. 1).
Regarding claim 6, Murase shows a resistive random access memory structure, comprising, wherein the connection portion has a first width smaller than a second width of the upper interconnect structure (see FIG. 1).
Response to Arguments
Applicant's arguments filed December 10, 2020 have been fully considered but they are not persuasive. In remarks page 8, applicants argue that “a variable resistance layer disposed on the bottom electrode; a top electrode disposed on the variable resistance layer; a protection layer surrounding the variable resistance layer, wherein a top surface of the protection layer and a top surface of the top electrode are not coplanar” but the arguments are not persuasive. The protection layer 112 at least partially “coplanar” with element 111 as shown in FIG. 2E and [0094], wherein the element 111 comprises round top surface and the protection layer 112 partially coplanar with the element 111. At least one of these reasons, the applicant's arguments are not deemed persuasive and the rejections of the claims remains as noted in the previous office action. 
  
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ELIAS ULLAH/Primary Examiner, Art Unit 2893